Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of L. Chun et al., US 16/410,615 (May 13, 2029) are pending and subject to restriction/election.  

Election/Restrictions

There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:

(I)	Claims 1-8, 10-13, 16, and 18-20 drawn to a compound having a stoichiometry formula of BiL3 and OLED devices comprising the compound, classified in classes C07F9/94 and H01L51 (subclass varies);

(II)	Claims 1 and 14 and 15 drawn to an OLED device comprising a compound having a stoichiometry formula of BiL3, wherein the hole injecting layer further comprises a compound selected from the Markush formulae listed in claim 14 or the compounds listed in claim 15, classified as in Groups (I) and further classified in C07C211 (subclass varies);  

(III)	Claims 1 and 17 drawn to an OLED device comprising a compound having a stoichiometry formula of BiL3, wherein the OLED further comprises an emitting layer, wherein the emitting layer comprises a phosphorescent emissive dopant, wherein the emissive dopant is a transition metal complex having at least one ligand or part of the ligand selected from the group consisting of the formulae listed in claim 17, classified as in Group (I) and further classified in C07D (class and subclass varies); and

(IV)	Claim 9 drawn to compounds having a formula wherein L is Bi(RL)n-LAi-LBJ, classified as in Group (I) and further classified in C07D (class and subclass varies).  

If any of Groups (I)-(III) are elected provisional election of a single disclosed species of “a compound having a stoichiometry formula of BiL3” within the elected Group is required pursuant to MPEP § 803.02. Species are disclosed in the specification.  

Provisional election of a single disclosed species of a compound having a stoichiometry formula of BiL3, wherein L is Bi(RL)n-LAi-LBJ within the elected Group is required pursuant to MPEP § 803.02 if Groups (IV) is elected.  

Inventions (II) and (II) Are Distinct because they Relate to Plural Combinations Requiring a Subcombination Common to Each Combination 

Inventions (II) and (III) are related as combinations each requiring the common subcombination of Group (I) (i.e., a compound having a stoichiometry formula of BiL3).  MPEP § 806.05(c)(III).  The inventions of Groups (II) and (III) are distinct because (as discussed in more detail below) the claimed plural combinations are evidence that the subcombination has utility in more than one combination. MPEP § 806.05(c)(III).  

Distinctness

Inventions (II) and (III) are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group (II) is directed to modification of the OLED organic layer by inclusion of an amine in the hole injection layer and the invention of Group (III) is directed to modification of the OLED by an emitting layer that comprises a phosphorescent emissive dopant transition metal complex.  And while the 3, still (as discussed above) the fact that Groups (II) and (III) are claimed as plural combinations is evidence that the subcombination of BiL3 has utility in more than one combination.  MPEP § 806.05(c)(III).  Furthermore, there is nothing of record to show them to be obvious variants.

Linking Claim

When an application includes a claim to a single subcombination (in this case the Group (I) subcombination of BiL3), and that subcombination is required by plural claimed combinations that are properly restrictable (i.e. Groups (II) and (III)), the subcombination claim is a linking claim and will be examined with the elected combination (see MPEP § 809.03). The subcombination claim links the otherwise restrictable combination.  MPEP § 806.05(c)(III).  

Accordingly, claim 1 link(s) inventions (II) and (III).  MPEP § 809.03.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim 1.  Upon the indication of allowability of linking claim 1, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inventions (IV) Is Distinct From Inventions (I)-(III)

The compounds of claim 9 of (RL)n-LAi-LBJ are considered to have the structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See detailed discussion below in section entitled “Preliminary Issues”.  As discussed in more detail in the “Preliminary Issues” section below, the compounds of claim 9 (Group (IV)) do not appear to be encompassed by or overlap with the chemical Markush genera of Groups (I)-(III).  

Inventions (I)-(III) are therefore unrelated to the invention of Group (IV).  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to non-overlapping chemical genera, therefore the subject Groups are clearly distinct.  

Search Burden

Where the inventions as claimed are shown to be independent or distinct, the Examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  MPEP § 808.02.  



A serious burden may also be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. MPEP § 808.02.  Patents need not be cited to show different fields of search.  MPEP § 808.02.  In the instant case, the claimed chemical genus of a compound having a stoichiometry formula of BiL3 is extremely broad and further this genus is claimed in combination with an OLED device that incorporates additional chemical genera in the hole injecting layer or the emissive layer leading to generally complicated searching within multiple data bases, including electronic compound databases, such as CAS and CAPLUS (See https://www.cas.org) as well as databases related to OLED devices and, including keyword searches in Google Scholar keyword search, EAST, general literature and books regarding use organic compounds in OLED devices.   As such, a serious search burden is established for these additional reasons.  There is a serious search burden respecting Group (IV) for similar reasons; primarily in view of the generic nature and large breadth of the claimed genera.  

Provisional Election of Species

Pursuant to MPEP § 803.02(III)(B), a provisional election of species requirement may be made at the examiner’s discretion where: (1) a Markush claim includes independent or distinct inventions —i.e., where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one member would not render the claim obvious under 35 U.S.C. 103 with respect to other member(s); and (2) See, MPEP § 803.02(III)(B).  

The instant claims are generic to the patentably distinct species of “a compound having a stoichiometry formula of BiL3” disclosed in the specification. These species are not obvious variants of each other based on the current record.  And if provisional election were not required there would be a serious search burden because the members of the instantly claimed Markush genera are numerous and diverse and classified separately depending on the nature of the generic variables. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as set forth above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. See, MPEP § 803.02(III)(B).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Traversal of Provisional Election of Species

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors, Correction of Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Requirement for Election and Means of Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Preliminary Issues

Applicant is encouraged to address the following issues in any responsive document to expedite prosecution.  

§ 112(a) Issues

Claim 8

Instant claim 8 appears to be subject to a § 112(a) rejection as indefinite for the following reasons.   Claim 8 is directed to:

The compound of claim 1, wherein the LA-(RL)n moiety is selected from the group consisting of LAi, where i is an integer from 1 to 3735.  

As a first instance of indefiniteness, variable LA in LAi (in the above claim 8 excerpt) reads so as to encompass LA-(RL)n (which itself recites LA).  This is similar to a recitation of a compound of formula A-B, wherein A-B is A.  Thus, it is not clear if the LA in LAi may further include variable RL.  

A-(RL)n is LA205 and LA is: 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


it is not clear whether this structure may further include additional RL substituents.  

As second instance of indefiniteness, it is not clear how the structure of LAi is determined.   For example, if one of skill in the art attempts to determine a structure for LA-(RL)n selected from the group consisting of LAi, wherein i is 600, according to:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


then the equation 600=408 + m applies and m is 192.  However, no value of m = 192 is present in the claim 8 table.  This issue may be due to the fact that in claim 8 table, m starts 205, rather than 1.  

Claim 9

The same issues discussed above for claim 8 appear to be present in instant claim 9.  Additionally, clam 9 recites:

L is selected from the group consisting of Lx having the formula of (RL)n-LAi-LBJ; wherein x is an integer defined by x = 3735(j-1) + i; wherein i is an integer from 1 to 3735 . . . wherein LBJ has the following structures:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , wherein the wave line represents the bond to LAi and LBj


In view of the plain language of the above claim 9 excerpt, the compounds of claim 9 of (RL)n-LAi-LBJ are considered to have the structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


As such, the formula (RL)n-LAi-LBJ does not appear to be encompassed by either of claims 1 or claim 8 because (RL)n-LAi-LBJ is not considered as meeting the claim 1 requirements of “having a stoichiometry formula of BiL3”.1  

Additionally, neither of instant claims 1 nor 8 appear to encompass the element of LBJ for the following reasons.  Claim 1 recites that:

wherein LA is aryl or heteroaryl, which can be further substituted by one or more substituent RL; wherein . . . wherein each RL is independently a substituent selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalky1, aryl, heteroaryl, nitrile, and combinations thereof;

and 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

is not a listed RL substituent of claim 1.  



Duplicate Claims/§ 112(d)

Claim 4 is considered to have the following issues based on its dependency to claim 1.  Instant claim 1 recites “[a] compound having a stoichiometry formula of BiL3”.  It is first noted that “having” is not necessarily interpreted to mean “comprising” (open-ended).  MPEP § 2111.03(IV).  Instant claim 4 recites “wherein the compound has a formula of BiL3, or Bi2L6”.  If the claim 1 term “having” is interpreted as “comprising” or open-ended then claim 4 appears to be duplicative of claim 1.  See MPEP § 706.03(k).  One the other hand if the claim 1 term “having” is interpreted as closed, then claim 4 appears to be improper pursuant to 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends.  See MPEP 2173.05(e); 608.01(n)(II).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim 1 recitation of “having” is not necessarily interpreted to mean “comprising” (open-ended).  MPEP § 2111.03(IV).